690 S.E.2d 531 (2010)
BOSEMAN
v.
JARRELL.
No. 416PA08-2.
Supreme Court of North Carolina.
January 28, 2010.
John M. Martin, Winterville, for Melissa Ann Jarrell.
James W. Lea, III, Wilmington, for Julia Catherine Boseman.
Mabel Y. Bullock, Special Deputy Attorney General, for NCDHHS.
The following order has been entered on the motion filed on the 2nd of October 2009 by the American College of Pediatricians, the Christian Action League of N.C, the N.C. Family Policy Council, NC4Marriage, and the Christian Family Law for Leave to File Amici Curiae Brief:
"Motion Allowed by order of the Court in conference this the 28th of January 2010."